Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 1 of 12




               Exhibit A
     Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 2 of 12
                                                                                 Tel: +44 1481 724561                               PO Box 180
                                                                                 Fax: +44 1481 711657                               Place du Pré
                                                                                 mail@bdo.gg                                        Rue de Pré
                                                                                 www.bdo.gg                                         St Peter Port
                                                                                                                                    Guernsey
                                                                                                                                    GY1 3LL




                                                                                                                               7 March 2019

TO ALL KNOWN AND CONTINGENT CREDITORS
                                                                                                                               Please ask for
                                                                                                                               Christopher Sandall
                                                                                                                               0207 893 3792




Dear Sirs

BSG Resources Limited (the “Company”) - In Administration

            In accordance with the Order of the Royal Court of Guernsey (“the Administration
            Order”) handed down on 6 March 2018, I am reporting the progress made in the
            Administration for the period from 6 September 2018 to 5 March 2019, that being the
            second six months of the Administration.

1           Statutory Information

            The Joint Administrators are William Callewaert and Malcolm Cohen of BDO Limited and
            BDO LLP, respectively, (the “Joint Administrators”) who were appointed in respect of the
            Company on 6 March 2018.

            The Joint Administrators were appointed by The Royal Court of Guernsey (“the Court”)
            on an application made by the Company.

            The Company’s registered office address is West Wing, Frances House, Sir William Place,
            St Peter Port, Guernsey, GY1 1GX and the Company’s registered number is 46565.

2           Background to the Administration

            Full details of the background to the appointment of the Joint Administrators were
            provided in the first report dated 5 September 2018.

            In summary, the directors took the decision to place the Company into Administration
            with a view to realising its two major contingent assets, the ICSID arbitration against the
            Republic of Guinea and the claim against George Soros and other related parties in the
            United States, for the purpose of the survival of the Company, and the whole or any part
            of its undertaking, as a going concern.




 BDO Limited       Registered in Guernsey number 29684
 Directors         J M Hallett FCA S M Phillips FCA CPA R M Searle FCA C.Dir A M Trebert FCCA

 BDO Limited is registered to carry out audit work in the UK by The Institute of Chartered Accountants in England and Wales.

 BDO Limited, a limited liability company incorporated in Guernsey, is a member of BDO International Limited, a UK company limited by guarantee, and
 forms part of the international BDO network of independent member firms.
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 3 of 12




3        Approach to the Administration

         As we stated in our first report, the Joint Administrators' role is to fulfil the purpose of
         the Administration Order as detailed above. In order to achieve this, the Joint
         Administrators have been working closely with the Company's directors and advisors with
         the aim of fulfilling the purpose of the Administration Order.

         The affairs of the Company, particularly the litigation matters, are varied, complex and
         largely interrelated and the Joint Administrators and their team have spent a
         considerable amount of time in consultation with the Company’s management, advisors
         and the lawyers instructed on each individual matter to progress those matters with the
         overall aim of fulfilling the purpose of the Administration Order.

         As advised in our previous report, the Joint Administrators have retained the Company’s
         premises in Guernsey and its existing employees in order to maintain the historic
         knowledge and cooperation of these key individuals and to ensure the best prospects of a
         successful outcome for the Administration.

4        Litigation Matters

         An overview of each of the major litigation matters is set out below.

4.1      Claim against the Republic of Guinea

         The Company is a claimant in an arbitration proceeding against the Republic of Guinea
         (“Guinea”), conducted through the International Centre for Settlement of Investment
         Disputes (“ICSID”). In summary, the claim relates to iron ore exploration and mining
         rights in the Simandou region, previously awarded to the Company by Guinea, which, it is
         alleged, were illegally expropriated by Guinea in 2014. The Company’s claim seeks the
         restoration of those rights, together with damages.

         In our first report the Joint Administrators informed creditors that the proceeding was
         fully briefed and that the decision of the tribunal was awaited.

         At the time of preparing this report discussions regarding non-binding settlement terms
         are progressing which, if successful, will suspend the arbitration proceeding (without
         prejudice to the Company’s rights to recommence the proceeding) whilst a definitive
         settlement agreement is negotiated, in order to provide a better opportunity to bring in
         realisations to the estate.

4.2      Claim against George Soros

         We previously reported that the Company had filed a complaint against George Soros and
         related parties in the United States District Court for the Southern District of New York in
         2017. The complaint asserts various claims against George Soros and his Open Society
         Foundations and related entities arising out of or related to their alleged actions to
         intentionally deprive the Company of its iron ore mining interests in the Simandou region
         of Guinea. The complaint seeks US$10 billion in damages.




                                                  2
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 4 of 12




         In November 2017, the presiding judge granted the defendants’ request for a stay of the
         litigation pending resolution of the ICSID arbitration noted above, without otherwise
         ruling on the merits of a motion to dismiss the complaint, which had been submitted by
         the defendants. As a result, the action has been stayed since that time.

         The status conference which had been scheduled for October 2018 was postponed until
         November 2018 at the instance of the Court. The Company had requested that the stay
         be lifted, at least partially, to enable discovery to proceed. In the event the Court
         decided that the stay should remain in place until July 2019 (or such time as ICSID
         renders its decision, if earlier) at which point it indicated that it was likely to order
         discovery to proceed either fully or only in respect of documents. The Joint
         Administrators will be making appropriate representations to the Court at the time of the
         next status conference.

4.3      Claim by Vale S.A.

         As advised in the previous report, the Company is the respondent to an arbitration
         proceeding, conducted through the London Court of International Arbitration (“LCIA”),
         brought against it by Vale S.A. (“Vale”). The proceeding relates to alleged fraudulent
         misrepresentation by the Company in respect of a joint venture between Vale and the
         Company relating to the Simandou iron ore mining project in Guinea. Vale seeks to
         recover its investment in the shares of the joint venture company (US$500m) and
         infrastructure investment (US$750m). Its claims are based on alleged fraudulent
         misrepresentations on the part of the Company which led to Vale making its investment.
         The Company denied these allegations.

         As reported previously, the arbitration process is now complete and the Joint
         Administrators are awaiting the LCIA’s decision, which could be issued by the tribunal at
         any time.

4.4      Cunico Litigation

         As reported previously, the Company is a respondent to a Dutch proceeding brought by,
         amongst others, a Dutch registered company, Cunico Resources NV (“Cunico”). The
         claim is part of a wider dispute (and litigations in the Netherlands, Dubai and the
         Bahamas) between (amongst others) the shareholders (and their parent
         companies/beneficiaries) of Cunico and involves numerous parties, including but not
         limited to entities and persons directly or indirectly related to the Company. The
         Company (and the co-defendants) contest the jurisdiction of the Court. The Court is due
         to schedule a date for pleadings on that specific issue. The Joint Administrators are
         engaging with the Dutch lawyers in this regard and, to the extent it is deemed necessary,
         will attend the hearing.

         The Company is a co-claimant in appeal proceedings against Cunico (amongst others) and
         the Joint Administrators have undertaken research into the underlying assets in order to
         ascertain, as far as they are able, its underlying asset base to assess the likelihood of
         making recoveries even if it is successful in its appeal in respect of the Cunico litigation.




                                                   3
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 5 of 12




         Any continuation of the appeal would be subject to obtaining litigation funding. Dutch
         attorneys have provided advice as to the likelihood of success of an appeal. The Joint
         Administrators are currently considering this advice in order to assess the likelihood of
         obtaining litigation funding, considering the prospects of success and any subsequent
         recovery.

         In respect of the other litigation in which the Company is indirectly involved, these
         proceedings have been stayed, are subject to extensions, put on hold or discussions are
         taking place between the parties. Settlement discussions with the other parties continue
         with the objective of maximising the return, if any, to the Company.

         The Joint Administrators will continue to monitor all aspects of the Cunico Litigation,
         whether the Company has a direct or indirect interest, in order to maximise the return (or
         minimise the loss), if any, to the Company.

4.5      Le Canard Enchaine (“Le Canard”)

         The Company, along with Mr Steinmetz and other entities connected to him, had made a
         claim in France prior to our appointment against Le Canard relating to an article which
         was alleged to be defamatory.

         Judgement was given against Le Canard in September 2018 and damages and costs were
         awarded against it. The amount of this award is not substantial and is presently subject
         to appeal. Le Canard was also ordered to print retractions of the defamatory allegations
         in a number of French publications.

5        Assets

         In addition to the potential litigation recoveries mentioned above, the other main assets
         of the Company are as follows:

5.1      Octea Limited and Subsidiaries

         The Company holds a direct subsidiary company, Octea Limited (“Octea”), that acts as
         the holding company for a group of companies engaged in diamond mining, extraction
         and refinement based in Sierra Leone, as well as the marketing and sale of diamonds.

         The Joint Administrators have carried out a detailed review of Octea’s mining and sales
         operations, including a site visit to the mine by a BDO industry specialist. They continue
         to monitor Octea’s performance on a monthly basis with its management and have
         observer status on its board.

         On 2 January 2019, Octea’s country of incorporation, and that of certain of its
         subsidiaries, were migrated from the British Virgin Islands to Guernsey.

         The Company had previously advanced funds to Octea under the provisions of a loan
         combination agreement dated 31 July 2012. As at the date of this report, the balance
         owed by Octea to the Company is US$142,460,679.




                                                  4
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 6 of 12




         Between January 2013 and September 2013, the Company paid expenses on behalf of
         Octea to the value of US$105,347.87 that remain outstanding.

         Between January 2014 and February 2018, the Company paid expenses on behalf of
         Octea Diamonds Limited, a wholly owned subsidiary of Octea, to the value of
         US$1,436,081.89 that remain outstanding.

         The repayment of the balances will be dependent on the financial success of the
         underlying diamond operations described above.

5.2      West African Power Limited

         The Company holds a direct subsidiary company, West African Power Limited (“WAPL”),
         which ultimately holds, through a group of subsidiary undertakings, a minority
         investment in a power station located in Geregu, Nigeria. WAPL has been in dispute for
         several years on a number of issues with its investee company and with the majority
         shareholder in the power station, which exercises de facto control over it and who, it is
         alleged, has denied WAPL its rights to participate in its management.

         The Joint Administrators met with representatives of the majority shareholder and of the
         Company’s management in November 2018 with a view to facilitating a resolution of the
         dispute. It was agreed at that meeting that the shareholders would provide the Joint
         Administrators with the documentation to enable them to obtain a detailed
         understanding of the issues so that they could assist in resolving the dispute. Some
         information was provided, but by no means all the required information, and the Joint
         Administrators remain in correspondence with the majority shareholder on this matter.

         Between January 2017 and February 2018, the Company paid expenses on behalf of WAPL
         to the value of US$116,064.50. It is not clear to the Joint Administrators whether this
         balance will be recovered in full.

5.3      Roslindale PTE Ltd (“Roslindale”)

         The Company holds 64,826,482 redeemable preference shares in Roslindale. The shares
         were issued at US$1 per share and carry the right to a preferential dividend which is
         payable as and when determined by Roslindale’s board of directors.

         The Company’s management recognised an impairment to the value of these shares
         during 2016 to US$1,000 in aggregate, as a result of significant uncertainty over future
         cash flows attributable to this asset.

         The Joint Administrators understand that the underlying asset of Roslindale is an
         undeveloped oil and gas field located in the Middle East. The Joint Administrators
         further understand that no dividend has been received from this investment to date.

         The Joint Administrators will continue to investigate whether this asset has any value to
         the Company and its creditors.




                                                 5
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 7 of 12




5.4      Bank Account

         The Company holds a bank account with Banque J Safra Sarasin in Switzerland. At the
         date of appointment there was US$17,947 equivalent in this account, which is presently
         US$14,489 equivalent. The movement in this balance is attributable to bank charges and
         exchange differences (the underlying deposit is held in Swiss Francs).

5.5      Debtors

         BSG Capital Markets Limited (“Capital Markets”’)

         Capital Markets is indebted to the Company for US$1.8m, which sum fell due for payment
         on 31 December 2018. The Joint Administrators demanded payment of this amount, but
         settlement has not been forthcoming due to inadequate liquidity in Capital Markets. The
         Joint Administrators are currently in discussions with the debtor regarding repayment
         and are expecting to receive formal repayment proposals.

         BSG Real Estate Limited (“Real Estates”)

         The sum of US$32,823 is due to the Company in respect of rent receivable from Real
         Estates, which occupies part of the Company’s offices in Guernsey. The Joint
         Administrators have demanded payment of this debt and are in discussions with Real
         Estates in relation to the settlement of the debt and the ongoing tenancy arrangements.

         Former Employee

         A former employee of two of the Company’s subsidiaries was arrested in Israel in 2016.
         The Company loaned him US$290,000 equivalent, which was lodged as a bail bond. The
         bond was subsequently released, but was not paid to the Company. The Joint
         Administrators are investigating this matter in order to identify to whom the funds were
         released and to ascertain the prospects of recovery of this amount.

5.6      Investigation of Assets

         The Joint Administrators have a duty to identify any potential assets of the Company
         other than those identified above. If you are aware of any asset or potential asset that is
         not included above, please provide relevant information to the Joint Administrators.

6        Creditors

6.1      Secured Creditors

         Standard Chartered Bank (“SCB”)

         SCB is the historic lender to the Company and certain of its subsidiary undertakings and
         claims to have security over all proceeds flowing into the Company to the extent of the
         full amount of the debt owing to it.




                                                 6
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 8 of 12




         The outstanding debt due to SCB prior to the appointment of the Joint Administrators
         was US$16m, allegedly rising to some US$75m (now in excess of US$81m including
         interest) as a result of the Company entering Administration. The Joint Administrators
         (on behalf of the Company) and SCB respectively have currently reserved all their rights
         in respect of the SCB position while they consider the legal position more fully.

         Star West Investments Limited (“Star West”)

         Star West holds a charge over the shares of Octea as security for its loan of $151m to
         that company in respect of the Company’s guarantees of Octea’s obligations to Star
         West. These guarantees have not been called upon and at present there is no debt due
         to Star West by the Company.

6.2      Unsecured Creditors

         The estimated unsecured creditors of the Company amount to US$7,491,893. These
         comprise inter-company or associated company creditors, general trade and expense
         creditors, the Guernsey Social Security Office and the Guernsey Income Tax Office.

6.3      Contingent Creditors

         In addition to the creditors set out above there are two contingent creditors; Star West
         (in respect of the guarantee noted above) and Vale (in respect of its arbitration claim
         against the Company, noted above). The certainty, quantum and timing of these
         liabilities is currently unknown.

7        Receipts and Payments Account

         Enclosed, for your information, is a summary of the receipts and payments account for the
         Administration to date (showing a nil balance in hand). I comment as follows:

7.1      Realisations

         There have been no realisations in the Administration to date.

7.2      Funding

         The Company has no liquid assets with which to fund the costs of the Administration.

         A formal funding agreement between Nysco Management Corp. (the Company’s
         immediate parent company) (“Nysco”) and the Company was entered into on 18
         December 2018 (the ‘Funding Agreement’). The Funding Agreement sets out the terms
         on which Nysco has agreed to provide funding by way of loan facilities for certain aspects
         of the Administration. A summary account of the sums loaned to the Company is set out
         as Appendix 1.




                                                 7
      Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 9 of 12




7.3      Trading

         The Company acted as an adviser and administration function for a number of its
         subsidiaries and has continued to do so to a limited extent.

         Operational costs have been incurred, principally in respect of salaries and legal and
         professional fees.

         Under the terms of a management agreement, a management fee may be payable to the
         Company from its direct subsidiary, Octea. The payment of this management fee is
         presently subject to uncertainty in terms of the quantum and timing of its receipt by the
         Company.

8        Joint Administrators’ Remuneration

         Following an application in September 2018 the Court approved the Joint Administrators’
         fee estimate for the first 12 months of the Administration in the amount of £901,239.
         This was an increase on the previously approved amount of £577,741. The increase in
         estimated fees was a result of unanticipated costs incurred in relation to the litigation
         matters referred to above. At the time of the increase to the fee budget, it was agreed
         that a discount of £75,856 would be applied to the time costs incurred to that date.

         The tables at Appendix 2 summarise the Joint Administrators' time costs incurred from
         appointment and for the period of this report up to the date of preparation.

         On 21 February 2019 the Joint Administrators made a request in accordance with the
         terms of the Funding Agreement for an amount of £194,034 to be paid to the Company in
         respect of fees and cost incurred. The amount requested includes £150,361 for payment
         of the Joint Administrators’ fees. The balance of the request was to settle legal fees and
         disbursements and a sum of £25,000 to be an accrual and in anticipation of legal fees
         arising in relation to the current settlement negotiations with Guinea. Under the terms
         of the Funding Agreement the amount requested will be paid on or before 11 March
         2019.

         At the time of preparing this report, the Joint Administrators’ fees have exceeded the
         budgeted amount by £181,322 of which £138,399 has been incurred since the beginning
         of February 2019 in respect of dealing with the Guinea/ICSID matter detailed above. A
         further Court approval will shortly be sought.

9        Disbursements

         Direct disbursements are recovered in respect of precise sums paid to third parties
         during the Administration. In the period covered by this report, disbursements of £2,579
         (summarised in the loan account as “General Disbursements”) have been incurred in
         respect of direct disbursements. These are detailed in the table below.




                                                 8
     Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 10 of 12




                 Disbursement                                         Amount £
                 Travel (Air)                                            2,201
                 Travel (Taxi/Tube) & Subsistence                           54
                 Administrators’ Insolvency Bond                           324
                                                                         2,579

        Indirect disbursements for costs such as printing, photocopying and telephone calls that
        cannot be specifically allocated to the Administration have not been incurred or drawn
        by the Joint Administrators.

10      Future of the Administration

        As mentioned above, the purpose of the Administration is the survival of the Company as
        a going concern.

        The two contingent assets in this Administration are the ICSID arbitration against the
        Republic of Guinea and the US litigation against George Soros. The status of these two
        matters has been set out above to the fullest extent possible. The outcome of these
        matters will determine the future strategy of the Administration and whether or not it
        will be possible for the Joint Administrators to achieve the purpose of the
        Administration.

        If you require any further information, please contact me or my colleague Christopher
        Sandall on 0207 893 3792 or email him on christopher.sandall@bdo.co.uk and
        BSGR@bdo.co.uk.


Yours faithfully
For and on behalf of
BSG Resources Limited




William Callewaert
Joint Administrator




                                                9
   Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 11 of 12


Appendix 1
Joint Administrators’ Summary Receipts and Payments Account
                                                                             6 September 2018           From appointment
                                                                    Notes    to 2 March 2019            to 2 March 2019
ADMINISTRATION ACCOUNT


Receipts
  None                                                                                          nil                       nil


                                                                                                nil                       nil



Payments
  None                                                                                          nil


                                                                                                nil                       nil


Balance held by Joint Administrators                                                            nil                       nil


NYSCO POST-APPOINTMENT LOAN ACCOUNT
As at 2 March 2019


Operating Costs
  Staff costs including tax & social security contributions           1               ( 124,046)                 ( 216,442)
  Legal and professional fees and costs                               2               ( 103,843)                 ( 126,098)
  General office costs                                                3                    ( 15,160)               ( 15,529)
  Insurance: D&O cover                                                4                    ( 98,760)               ( 98,760)


                                                                                      ( 341,809)                 ( 456,829)
Legal Fees and Associated Costs
  Legal fees and disbursements                                        5               ( 972,391)               ( 1,900,112)
  IT services                                                         6                     ( 9,692)               ( 74,535)


                                                                                      ( 982,083)               ( 1,974,647)
Joint Administrators' Fees & Disbursements
  Joint Administrators' pre-appointment fees                          7                         nil                ( 64,500)
  Joint Administrators' post-appointment fees                         7               ( 451,228)                 ( 748,008)
  Joint Administrators' general disbursements                         8                       ( 479)                ( 3,654)


                                                                                      ( 451,707)                 ( 816,162)


Total loaned to BSG Resources Limited (In Administration)                          ( 1,775,598)               ( 3,247,637)


NOTES
1. The Company retains two members of staff who provide administrative and operational functions.
2. Legal and professional fees incurred in respect of operational matters.
3. Office costs included utility costs, office supplies, insurance (excluding D&O cover)
4. Director and Officer insurance indemnity cover has been obtained in respect of the retained employees.
5. Legal fees and costs incurred in relation to matters arising in the Administration. This includes £258,363 in respect of
the ICSID arbitration tribunal fees.
6. IT services includes the provision of cloud-based storage for data and digital documents relating to various legal
proceedings.
7. The Joint Administrators' pre- and post-appointment fees have been approved by the Royal Court of Guernsey. A
request for fees of £150,361 has been made to Nysco but is unpaid.
8. Disbursements incurred are detailed in the body of the report.
                                    Case 1:19-cv-03619-VSB Document 26-1 Filed 06/18/19 Page 12 of 12


Appendix 2
BSG Resources Limited (In Administration)
Summary of Joint Administrators’ Time Costs

For the Period 6 March 2018 to 2 March 2019
                   Grade          Partner               Principal/Director         Senior Manager/Manager             Executive                       Totals
           Average Rate        £699 per hour              £448 per hour                 £367 per hour               £203 per hour                 £439 per hour
                           Hours             £         Hours             £           Hours            £          Hours            £            Hours            £
Appointment Matters             21.50      14,942.50       49.10       22,839.12         10.85       4,029.80          -               -           81.45          41,811
Day One Matters                  6.50       4,526.41       33.90       12,987.00         45.50      16,212.23         0.30           33.48         86.20          33,759
Litigation Matters             295.20     209,108.19      353.25      167,817.51        165.95      64,860.75        22.00       7,623.00         836.40        449,409
Trading Matters                 57.55      36,477.37      238.90       91,112.58        176.25      53,884.80         4.80          370.31        477.50        181,845
Tax                              6.35       4,439.98       18.91       11,462.18          1.00          302.40        3.65          646.20         29.91          16,851
Statutory Compliance             1.75       1,277.33       70.20       26,787.60         36.75      12,064.50          -               -          108.70          40,129
General Administration          47.65      33,575.77      113.00       52,210.53        158.20      62,587.98         1.20          101.30        320.05        148,476
Other Matters                   99.35      70,021.07      207.90      100,718.82        180.40      70,352.91        36.00       5,043.60         523.65        246,136
Agreed Discount                                                                                                                                                  (75,856)
                               535.85        374,369    1,085.16        485,935         774.90        284,295        67.95            13,818    2,463.86      1,082,561

For the Period 6 September 2018 to 2 March 2019
                   Grade         Partner                Principal/Director         Senior Manager/Manager             Executive                      Totals
           Average Rate       £692 per hour               £471 per hour                 £329 per hour               £138 per hour                 £399 per hour
                          Hours             £          Hours             £           Hours            £          Hours            £            Hours            £
Appointment Matters
Day One Matters
Litigation Matters           127.60       90,701.72       141.65       69,016.05         44.75       14,694.98         -                 -        314.00      174,412.74
Trading Matters                49.75      30,914.47        94.40       40,036.50         95.45       28,864.08        1.55            138.56      241.15       99,953.60
Tax                             1.50        1,069.23       12.71        7,590.47          1.00          302.40        2.85            513.00       18.06        9,475.10
Statutory Compliance            1.75        1,277.33       23.80       10,579.14         32.00        9,982.58         -                 -         57.55       21,839.04
General Administration          9.50        6,712.73       59.40       27,288.27         48.45       17,946.86        0.70             53.01      118.05       52,000.87
Other Matters                  35.15      25,160.68        99.50       48,510.00         56.70       19,676.16         -                 -        191.35       93,346.84
Agreed Discount                                                                                                                                                  (75,856)
                             225.25          155,836      431.46        203,020         278.35         91,467         5.10              705       940.16         375,172
